Citation Nr: 1101322	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to November 
1979.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the San Diego, California 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
This matter was previously remanded by the Board in March 2007 
and November 2008.  In the November 2008 remand, the Board 
determined that the Veteran had filed a notice of disagreement 
with a RO decision assigning an initial rating and effective date 
following the grant of service connection for a right shoulder 
disability.  The RO was directed to issue a statement of the 
case, and if the Veteran filed a substantive appeal, certify the 
issues to the Board for further review.  The RO issued a 
statement of the case in July 2009.  However, the Veteran did not 
file a substantive appeal.  As such, the RO certified as on 
appeal only the issue regarding service connection for a left 
knee disability.  

Inasmuch as the RO has not taken any action to indicate to the 
Veteran that the initial rating and effective date for the right 
shoulder issues remain on appeal and since it took steps to close 
the appeal (see certification of Appeal [VA Form 8]), the 
requirement that there be a substantive appeal is not waived.  
The facts of this case are clearly distinguished from the Court's 
holding in Percy v. Shinseki, 23 Vet. App. 37 (2009) because in 
this appeal the Veteran was not wrongly mislead into believing 
that he had perfected an appeal of any of these additional issues 
in question by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  As such, compliance with the terms 
of a remand is necessary prior to further appellate review, and 
if not, "the Board itself errs in failing to ensure 
compliance."  Id.  This matter was most recently remanded in 
November 2008.  Unfortunately, the Board finds that there has not 
been substantial compliance with its remand directive.  

In the November 2008 remand directive, the RO was directed to 
afford the Veteran a VA examination for purposes of obtaining an 
opinion as to the most likely etiology of any left knee 
disability.  The remand action was undertaken because a prior VA 
examiner in June 2008 was unable to render an opinion on the 
matter without resorting to speculation.  At the time of the June 
2008 examination, the Veteran was noted to have degenerative 
changes in his left knee.  In this respect, the Court has 
recently held that before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, the 
examiner must explain the basis for such an opinion or the basis 
must otherwise be apparent in the Board's review of the evidence.  
Jones v. Shinseki, 23 Vet. App. 382 (2010) ("It must be clear on 
the record that the inability to opine on questions of diagnosis 
and etiology is not the first impression of an uninformed 
examiner, but rather an assessment arrived at after all due 
diligence in seeking relevant medical information that may have 
bearing on the requested opinion.").  

Here, pursuant to the Board's remand directive, the Veteran was 
afforded a VA examination in April 2009.  The examiner reviewed 
the Veteran's claims file and conducted a physical examination.  
The physical examination, however, did not reveal a diagnosable 
left knee disability.  Rather, other than some abnormality on the 
medial joint line of the left knee, there were no other 
significant findings, and the x-rays were essentially normal.  
Thus, in the absence of a current disability, the examiner did 
not render an opinion as to the etiology of a left knee 
disability.  

The Board acknowledges that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary)

It is significant, however, that the current disability 
requirement is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim, even if the disability resolves prior 
to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  In other words, the evidence must show either 
that the Veteran currently has the disability for which benefits 
are being claimed, or that he had that disability at some time 
during the pendency of the claim.  Here, although evidence of a 
current disability was not found during the most recent VA 
examination in April 2009, the examiner in June 2008 did find 
evidence of a current disability; hence, there is evidence of a 
"current" disability during the appeal period in question.  
Thus, there is still a requirement that an opinion be rendered as 
to the most likely etiology of the left knee disability.  

As such, remand for a supplemental opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the 
examiner who conducted the April 2009 VA 
examination, or if he is unavailable, to 
another VA examiner.  The examiner is advised 
that June 2008 VA examiner indicated a 
current left knee disability (degenerative 
changes of the left knee).  Based on such 
finding of a disability during the appeal 
period, the examiner should render an opinion 
as to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
better, that any left knee disability (to 
include degenerative changes in the left knee 
found during the 2008 examination) is 
etiologically related to the Veteran's period 
of active service, to include a motor vehicle 
accident in 1977, or is due to or aggravated 
by a service-connected left foot disability 
or right knee disability.  

The examiner should not invoke the phrase 
"without resort to mere speculation" 
without first explaining the basis for such 
an opinion.  

2.  After completion of the above and any 
additional development deemed necessary, the 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


